DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot on grounds of the new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0218157) in view of Jeong et al. (US 2012/0274432).
Regarding claim 1, Liu et al. (figure 2g and para 0027-0038) discloses a coil including a winding portion (3) and first and second extension portions (31/32), the winding portion being formed by winding a conducting wire (see para 0027 and 0038), and the first and second extension portions extending from the outer circumference of the winding portion (see figure 2g); a molded body (4/2) which contains a metal magnetic powder and in which the coil is embedded (see para 0028-0033 and 0040), the molded body being in the shape of a rectangular parallelepiped (see figures 2c/2e-2f); having a first principal surface and a second principal surface opposite to each other and four side surface (see figure 2g); and first and second outer terminals (5/6) disposed on the molded body, wherein one end portion in the longitudinal direction of the first principal surface (see bottom surface in figure 2g) surface and a first side surface have (see figure 2g) has the first outer terminal (5) connected to an end portion of the first extension portion (see figure 2g), and an other end portion and a second side surface have (see figure 2g) the second outer terminal (6) connected to an end portion of the second extraction portion (see figure 2g);
 Liu et al. (figure 2g) discloses a teaching wherein the value of W1 is less than the value of W0, where a width between a first ridge (see figures 2e-2f/2g) and a second ridge opposite to each other (see figures 2e-2f/2g) in a lateral direction of the first principal surface of the molded body and neither end in the width direction of each of the first outer terminal and the second outer terminal is in contact with the first ridge or the second ridge(see figures 2e-2f/2g).
	Liu et al. lacks a teaching wherein a resin coating is formed on the surface of the molded body except in regions in which the first outer terminal and the second outer terminal are provided which allows for a width between a first ridge and a second ridge opposite to each other in a lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W0 and a width of each of the first outer terminal and the second outer terminal in the lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W1.
Jeong et al. (figure 1/figure 5 and para 0050) a teaching wherein a resin coating (60) (see para 0053) is formed on the surface of the molded body except in regions in which the first outer terminal and the second outer terminal are provided which allows for a width between a first ridge and a second ridge opposite to each other in a lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W0 and a width of each of the first outer terminal and the second outer terminal in the lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W1. (see para 0050 and para 0053)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a resin coating is formed on the surface of the molded body except in regions in which the first outer terminal and the second outer terminal are provided which allows for a width between a first ridge and a second ridge opposite to each other in a lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W0 and a width of each of the first outer terminal and the second outer terminal in the lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W1 as taught by Jeong et al. to the inductive of Liu et al. so as to improve the insulation strength, protect the inductive device from outside elements while also saving in production cost since less material is need to make the final inductive product.
Regarding claim 2, Liu et al. (figures 2e-2f/2g) discloses wherein W1 is from 55% to 95% of WO. Note: the terminals are around 5/6 are 95% of WO. See also Jeong et al. figure 1 terminals are around 40 are 95% of WO. Designing wherein W1 is from 55% to 95% of WO would also be an obvious design consideration so as to allow good soldering/bonding connection between the terminal and the printed circuit board which improves the stability of the inductive device.
Regarding claim 3, Liu et al. (figures 2c/2e-2f) discloses wherein a conductor is attached to at least one of the vicinity of the first ridge and the vicinity of the second ridge.
2.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawari et al. (US 2019/0392977) in view of Jeong et al. (US 2012/0274432).
Regarding claim 1, Liu et al. (figures 10-12 and para 0105-0116) discloses a coil including a winding portion (see figure 11) and first and second extension portions (422/423), the winding portion being formed by winding a conducting wire (see para 0105 -0107), and the first and second extension portions extending from the outer circumference of the winding portion (see figure 11); a molded body (see figure 11) which contains a metal magnetic powder and in which the coil is embedded (see para 0057), the molded body being in the shape of a rectangular parallelepiped (see figure 11); having a first principal surface and a second principal surface opposite to each other and four side surface (see figure 11); and first and second outer terminals (404/405) disposed on the molded body (see figure 12), wherein one end portion in the longitudinal direction of the first principal surface (see bottom surface in figures 11/12) surface and a first side surface have (see figures 11/12) has the first outer terminal (405b) connected to an end portion of the first extension portion (see figure 11), and an other end portion and a second side surface have (see figures 11/12) the second outer terminal (404) connected to an end portion of the second extraction portion (see figure 11);
 Kawari et al. (figures 11/12) discloses a teaching wherein the value of W1 is less than the value of W0, where a width between a first ridge (see figures 11/12) and a second ridge opposite to each other (see figures 11/12) in a lateral direction of the first principal surface of the molded body and neither end in the width direction of each of the first outer terminal and the second outer terminal is in contact with the first ridge or the second ridge(see figures 11/12).
	Kawari et al. lacks a teaching wherein a resin coating is formed on the surface of the molded body except in regions in which the first outer terminal and the second outer terminal are provided which allows for a width between a first ridge and a second ridge opposite to each other in a lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W0 and a width of each of the first outer terminal and the second outer terminal in the lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W1.
Jeong et al. (figure 1/figure 5 and para 0050) a teaching wherein a resin coating (60) (see para 0053) is formed on the surface of the molded body except in regions in which the first outer terminal and the second outer terminal are provided which allows for a width between a first ridge and a second ridge opposite to each other in a lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W0 and a width of each of the first outer terminal and the second outer terminal in the lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W1. (see para 0050 and para 0053)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a resin coating is formed on the surface of the molded body except in regions in which the first outer terminal and the second outer terminal are provided which allows for a width between a first ridge and a second ridge opposite to each other in a lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W0 and a width of each of the first outer terminal and the second outer terminal in the lateral direction of the first principal surface of the molded body provided with the resin coating is denoted as W1 as taught by Jeong et al. to the inductive of Kawari et al. so as to improve the insulation strength, protect the inductive device from outside elements while also saving in production cost since less material is need to make the final inductive product.
Regarding claim 2, Kawari et al.(figures 11/12) discloses wherein W1 is from 55% to 95% of WO. Note: the terminals are around 5/6 are 95% of WO. See also Jeong et al. figure 1 terminals are around 40 are 95% of WO. Designing wherein W1 is from 55% to 95% of WO would also be an obvious design consideration so as to allow good soldering/bonding connection between the terminal and the printed circuit board which improves the stability of the inductive device.
Regarding claim 3, Kawari et al. (figures 11/12) discloses wherein a conductor is attached to at least one of the vicinity of the first ridge and the vicinity of the second ridge.

3.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0218157) in view of Jeong et al. (US 2012/0274432) in further view of Jung (US 2017/0207018).
	Regarding claim 4, Liu et al. (figures 2g/3a and para 0027-0038) discloses all the limitations as noted applied to claim 1 above, but does not expressly discloses wherein the coil is embedded in the molded body such that a winding axis of the coil becomes parallel to the first principal surface of the molded body.
Jung (figure 2) discloses wherein the coil is embedded in the molded body such that a winding axis of the coil becomes parallel to the first principal surface of the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the coil is embedded in the molded body such that a winding axis of the coil becomes parallel to the first principal surface of the molded body as taught by Jung to the modified inductive of Liu et al. so as to reduce the width/thickness of the inductive device which will save space of the on the printed circuit board and also save in manufacturing cost since the inductive device is smaller/more compact.

Regarding claim 5, Liu et al. (figures 2g/3a and para 0027-0038) discloses all the limitations as noted applied to claim 2 above, but does not expressly discloses wherein the coil is embedded in the molded body such that a winding axis of the coil becomes parallel to the first principal surface of the molded body.
Jung (figure 2) discloses wherein the coil is embedded in the molded body such that a winding axis of the coil becomes parallel to the first principal surface of the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the coil is embedded in the molded body such that a winding axis of the coil becomes parallel to the first principal surface of the molded body as taught by Jung to the modified inductive of Liu et al. so as to reduce the width/thickness of the inductive device which will save space of the on the printed circuit board and also save in manufacturing cost since the inductive device is smaller/more compact.

Regarding claim 6, Liu et al. (figures 2g/3a and para 0027-0038) discloses all the limitations as noted applied to claim 3 above, but does not expressly discloses wherein the coil is embedded in the molded body such that a winding axis of the coil becomes parallel to the first principal surface of the molded body.
Jung (figure 2) discloses wherein the coil is embedded in the molded body such that a winding axis of the coil becomes parallel to the first principal surface of the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the coil is embedded in the molded body such that a winding axis of the coil becomes parallel to the first principal surface of the molded body as taught by Jung to the modified inductive of Liu et al. so as to reduce the width/thickness of the inductive device which will save space of the on the printed circuit board and also save in manufacturing cost since the inductive device is smaller/more compact.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837